Title: To George Washington from Veritas, 30 May 1793
From: Veritas (pseudonym)
To: Washington, George



sir,
May 30th. [1793]

Viewing you merely in the character of first magistrate of that country, of which I am a citizen, and knowing you to be amenable to your fellow citizens for your official conduct, I shall make no apology for calling your attention to the following observations which I communicate through the channel of a public print, because the subject is one in which the American public is deeply interested.
When you issued a proclamation, declaring on the part of the United States, a strict impartiality and friendship towards all the belligerent powers, from the double motive of duty and interest, it might reasonably have been expected that you would have rendered yourself clearly intelligible to the citizens of America, and to the world; and that nothing mysterious or of double meaning would have been promulged by the elective executive of a free country. Whatever has the appearance of double dealing; whatever savours of monarchical mystery or court intrigue; whatever may have a tendency unnecessarily to controul the sentiments or infringe the privileges of the people—however fashionable such things may be in the corrupt courts of Europe, they ought surely to be rejected, with abhorrence, by those temporary magistrates to whom are committed the concerns of the American republic. As the proclamation has not the most distant allusion to the treaties existing between France and the United States, there is room for surmising, that those treaties, from which we have long enjoyed important advantages, are now to be considered as of no obligation, and this, I believe, is the light in which many have construed the proclamation.
But, if this be the true construction, how can the proclamation be considered as consistent either with our duty or interest? With our duty it cannot accord, so long as we pretend to any faith as a nation, or remember, with gratitude, the circumstances under which our treaties with France were concluded, and the generous exertions of that nation in the cause of American liberty. If

it be the duty of a free nation to forget those friends to whom she is in a great measure indebted for a national existence; to view with cold indifference the struggles of those very friends to support their own liberties against an host of despots; and, in spite of the reciprocal ties of national treaties, to treat an inveterate and cruel enemy with the same friendship as our best and most faithful ally. If such be the duty of Americans, as declared in the proclamation, then is that proclamation to be regarded as disgraceful to the American character.
With respect to that line of conduct which interest requires America to observe, permit me to remark, that it never can be consistent with the interest of a nation, basely to disregard its plighted faith, and thereby incur that disgraceful character for which ancient Carthage became proverbially infamous among the nations of the earth. Let me hint further, that it is by no means consistent with the INTEREST of the United States to provoke the French nation to hostilities; a consequence naturally to be expected from the violation of solemn treaties.
It has been ungenerously suggested by many that we run no danger of being involved in the war with France, however infamous our conduct towards her may be, “For, say they, it will be for the interest of France that America should not be engaged in the war, but be left to furnish those supplies as a neutral nation which are so necessary to the sustenance of her army during the war.” These Solomons, however, may find themselves mistaken. France, tho’ desirous of peace and friendship with us, is surely not insensible to injury; neither is she so abject as tamely to submit to an open violation of faith by any nation. Reserving some further observations for a future letter, I shall not at this time trespass too far upon your attention.

VERITAS.

